Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            The election filed August 6, 2021 of Group II, claims 9-15 & 18-19 along with linking claim 1, is acknowledged. Since claim 20 is generic, it will also be examined.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mizutani (US PGPUB 2015/0228479).
           Refer to fig. 4 initially of Mizutani. Quadrupole 2 may be read as the ion-manipulating structure of claim 1 and ion source 1 and detector 3 as the like elements claimed. Power supply unit 4 may be read as the claimed power source of claims 1 & 20 and it may be configured as in fig. 1 for instance and generate RF signals of two different frequencies 1.2 Mhz and 1.5 Mhz. See paragraphs 34-36 of Mizutani. The amplitude of the voltage will be increased by the LC resonator network (see abstract) which may thus be read as a voltage step-up circuit. The resonator is tuned to the two different frequencies by control of the variable capacitors 402,403, and the RF voltage output to the quadrupole. 
s 9-15 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taniguchi et al. (US PGPUB 2014/0361163) discloses a mass spectrometer comprising a power source that includes an LC resonant circuit driving an octupole; see fig. 10. Baba et al. (US pat. no. 6,075,244) discloses a mass spectrometer having a power supply with an LC resonant circuit and describes the use of ring electrodes for ion trapping; see lines 10-20 of col. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).